Per Curiam.
The relator applied to the building inspector of the city of East Orange for a permit to erect three two-family dwellings on premises known as 69, 73, 73 and 75 Leslie street, and such permit was refused upon the ground that the erection of such buildings in such locality would be in violation of the zoning ordinance of the city; the lands of relator lying in the small-volume residence district,-created by such ordinance, restricting the use thereof to one-family dwellings.
Thereupon relator applied for and was allowed by this court an alternative writ of mandamus, to the return made to which the relator has demurred.
We find nothing in the proceedings before us taking the matter out of the rule established in State, ex rel. Ignaciunas v. Nutley, 99 N. J. L. 389, and the line of cases following it.
Eelator is entitled to judgment upon the demurrer and a peremptory writ of mandamus.